— Motion by Michael John Wynne for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Wynne was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the First Judicial Department on February 14, 1972. By decision and order on motion of this Court dated October 14, 2009, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against Mr. Wynne and the issues raised were referred to David I. Ferber, as Special Referee, to hear and report. By opinion and *756order of this Court dated April 19, 2011, Mr. Wynne was suspended from the practice of law for a period of six months, commencing May 19, 2011, based on a misdemeanor conviction (see Matter of Wynne, 84 AD3d 118 [2011]). By decision and order on motion of this Court dated May 10, 2012, Mr. Wynne’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his current fitness to practice law, including but not limited to, any issues relating to alcohol which could affect his fitness to practice law.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that, effective immediately, Michael John Wynne is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Michael John Wynne to the roll of attorneys and counselors-at-law. Eng, EJ., Mastro, Rivera, Skelos and Chambers, JJ., concur.